          Case 2:19-cv-01197-JCM-BNW Document 98 Filed 05/25/21 Page 1 of 3



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER (Nevada Bar No. 7332)
 2 Email: mfeder@dickinson-wright.com
   3883 Howard Hughes Parkway, Suite 800
 3 Las Vegas, Nevada 89169
   Tel: (702) 550-4400
 4 Fax: (844) 670-6009

 5 MINTZ & GOLD, LLP
   PETER GUIRGUIS (Admitted Pro Hac Vice)
 6 Email: guirguis@mintzandgold.com
   SCOTT KLEIN (Admitted Pro Hac Vice)
 7 Email: klein@mintzandgold.com
   600 Third Avenue
 8 New York, NY 10016
   Tel: (212) 696-4848
 9 Fax: (212) 696-1231

10 Attorneys for Venetian Casino Resort, LLC and
   Interfact Group-Nevada, Inc.
11
                              UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF NEVADA
13
    VENETIAN CASINO RESORT, LLC, a               Case No. 2:19-cv-01197-JCM-DJA
14 Nevada limited liability company,

15               Plaintiff,
16   v.                                              PARTIES JOINT NOTICE IN
                                                  COMPLIANCE WITH MAGISTRATE
17   ENWAVE LAS VEGAS LLC, a Delaware                  ORDER [ECF No. 96] AND
     limited liability company,                     STIPULATION TO WITHDRAW
18
                Defendant.                        MOTION TO STRIKE [ECF No. 75] AS
19                                                            MOOT
20

21

22   ENWAVE LAS VEGAS LLC, a Delaware
     limited liability company,
23
              Counterclaimant,
24
     v.
25
     VENETIAN CASINO RESORT, LLC, a
26   Nevada limited liability company, and
     INTERFACE GROUP-NEVADA, INC., a
27   Nevada corporation,

28           Counterdefendants.

                                              1
              Case 2:19-cv-01197-JCM-BNW Document 98 Filed 05/25/21 Page 2 of 3



 1
         GRAND CANAL SHOPS II, LLC, a
 2       Delaware limited liability company,
 3                    Counterclaimant,
 4       v.
 5       VENETIAN CASINO RESORT, LLC, a
         Nevada limited liability company
 6
                      Counterdefendant. 1
 7

 8             Plaintiff/Counterdefendant VENETIAN CASINO RESORT, LLC, (“VCR”) and
 9 Counterdefendant INTERFACE GROUP-NEVADA, INC. (“Interface,” collectively with VCR,

10 “Venetian Parties”), by and through their counsel of record the law firms of Dickinson Wright

11 PLLC and Mintz & Gold, LLP, Defendant/Counterclaimant ENWAVE LAS VEGAS LLC

12 (“Enwave”), by and through its counsel of record the law firms of Brownstein Hyatt Farber

13 Schreck, LLP and Baker Donelson Bearman Caldwell & Berkowitz, PC, and Intervenor GRAND

14 CANAL SHOPS II, LLC (“GCS”), by and through its counsel of record the law firms of King &

15 Spalding LLP and Santoro Whitmire, hereby provide notice in compliance with the Court’s

16 Order dated May 21, 2021 (ECF No. 96), as follows:

17             1.     The parties agree to the withdrawal of the Venetian Parties’ motion to strike (ECF
18 No. 75) GCS’s original counterclaim against Enwave for declaratory judgment (ECF No. 68), as

19 that branch of the motion has been rendered moot. The parties acknowlege that by doing so,

20 theVenetian Parties are not withdrawing the branch of their motion that sought to revoke GCS’s

21 status as intervenor in this action (ECF No. 75) and, further, that the Venetian Parties expressly

22 reserve all rights to file a new motion to strike GCS’s amended counterclaims and that GCS

23 expressly reserves all rights and defenses in response to any such new motion.

24             2.     By way of stipulation separately filed today, the parties have also agreed to
25 further extend the Venetian Parties’ time to move to strike GCS’s amended counterclaims.

26

27

28   1
         The Venetian Parties object to the caption as incorrectly listing VCR as the Counter Defendant.
                                                       2
         Case 2:19-cv-01197-JCM-BNW Document 98 Filed 05/25/21 Page 3 of 3



 1
     DATED this 25th day of May, 2021.             DATED this 25th day of May, 2021.
 2

 3   DICKINSON WRIGHT PLLC                         SANTORO WHITMIRE

 4
     _/s/: Michael N. Feder_________________       _/s/: Lawrence Sloven sky_____________
 5   MICHAEL N. FEDER, ESQ. (NBN 7332)             JAMES E. WHITMIRE, ESQ. (6533)
     3883 Howard Hughes Parkway, Suite 800         10100 W. Charleston Blvd., Suite 250
 6   Las Vegas, Nevada 89169                       Las Vegas, Nevada 89135

 7   PETER GUIRGUIS, ESQ. (Pro Hac Vice)           LAWRENCE SLOVENSKY, ESQ.
     SCOTT KLEIN, ESQ. (Pro Hac Vice)              (Pro Hac Vice)
 8   MINTZ & GOLD, LLP                             KING & SPALDING LLP
     600 Third Avenue                              1180 Peachtree St. NE
 9   New York, NY 10016                            Atlanta, GA, 30309

10   Attorneys for Plaintiff-Counterdefendant      Attorneys for Intervenor-
     Venetian Casino Resort, LLC and               Defendant/Counterclaimant Grand Canal
11   Counterdefendant Interface Group-Nevada,      Shops II, LLC
     Inc.
12
     DATED this 25th day of May, 2021.
13
     BROWNSTEIN HYATT FARBER
14   SCHRECK, LLP

15   _/s/: Matthew A. Woolf________________
      ADAM K. BULT, ESQ. (NBN 9332)
16    EMILY A. ELLIS, ESQ. (NBN 11956)
      100 North City Parkway, Suite 1600
17    Las Vegas, NV 89106-4614
      MATTHEW A. WOOLF, ESQ.
18    (Pro Hac Vice)
      BAKER DONELSON BEARMAN
19    CALDWELL & BERKOWITZ PC
      201 St. Charles Avenue, Suite 3600
20    New Orleans, LA 70170

21    Attorneys for Defendant-Counterclaimant
     Enwave Las Vegas LLC
22
                                                ORDER
23
          IT IS SO ORDERED .on this _______ day of __________________, 2021.
24
          Dated: May 27, 2021.
25
                                                ____________________________________
26                                              Honorable Magistrate Judge Brenda Weksler
                                                United States Magistrate Judge
27

28

                                                  3
